Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 1 of 35 PageID #: 1314




                            EXHIBIT 28
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 2 of 35 PageID #: 1315




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  JAPAN DISPLAY INC. and PANASONIC          §
  LIQUID CRYSTAL DISPLAY CO. LTD.           §
                                            §   C.A. NO. 2:20-cv-00283-JRG
         Plaintiffs,                        §
                                            §
  v.                                        §
                                            §
  TIANMA MICROELECTRONICS CO.               §   JURY TRIAL DEMANDED
  LTD.                                      §
                                            §
       Defendant                            §
  JAPAN DISPLAY INC.                        §
                                            §   C.A. NO. 2:20-cv-00284-JRG
  v.                                        §
                                            §
  TIANMA MICROELECTRONICS CO.               §   JURY TRIAL DEMANDED
  LTD.                                      §
                                            §
       Defendant.                           §
  JAPAN DISPLAY INC.,                       §
                                            §   C.A. NO. 2:20-cv-00285-JRG
  v.                                        §
                                            §
  TIANMA MICROELECTRONICS CO.               §   JURY TRIAL DEMANDED
  LTD.                                      §
                                            §
         Defendant.                         §



                          PLAINTIFFS’ DISCLOSURE OF
               ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS




                                        1
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 3 of 35 PageID #: 1316

                                                                           Infringement Contentions


        -285 Case

              1. Claims 1, 3, 5, 6, and 8 of U.S. Patent No. 7,636,142 (“the ’142 patent”). See also
                 Exhibits M1 through M6.

              2. Claims 1-4 of U.S. Patent No. 7,385,665 (“the ’665 patent”). See also Exhibits N1
                 through N8.

              3. Claims 1-4, 6-12, and 14-16 of U.S. Patent No. 9,939,698 (“the ’698 patent”). See
                 also Exhibits O1 through O6.

    B. Separately for each asserted claim, each accused apparatus, product, device, process,
       method, act, or other instrumentality (“Accused Instrumentality”) of each opposing
       party of which the party is aware. This identification shall be as specific as possible.
       Each product, device, and apparatus must be identified by name or model number, if
       known. Each method or process must be identified by name, if known, or by any
       product, device, or apparatus which, when used, allegedly results in the practice of
       the claimed method or process;

        The Asserted Patents are directed to improvements in liquid crystal displays (“LCDs”)

 incorporating thin film transistor (“TFT”) technologies (“TFT LCDs”). Based upon a diligent

 investigation of information reasonably available to Plaintiffs at this time, Plaintiffs contend that

 Defendant makes, has made, uses, offers for sale, sells, and/or imports thousands of unique models

 of TFT LCDs that potentially infringe the Asserted Patents, but that a full accounting of all

 potentially infringing models of TFT LCDs is exclusively within Defendant’s knowledge. Further,

 it is impossible for Plaintiffs to determine infringement from publicly available documentation

 regarding Defendant’s TFT LCD products without purchasing each product and engaging in time-

 consuming and resource-intensive reverse engineering of each product. It is neither possible nor

 reasonably practical to identify each and every infringing product at this time. For instance, in

 most cases infringing products were incorporated into other products and branded and sold under

 the trade names of various third-party companies, making it impractical to identify all of them.

 Additionally, Defendant is continually developing and selling new models and will undoubtedly

 introduce additional models during the course of this case. This information is readily available


                                                  4
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 4 of 35 PageID #: 1317

                                                                         Infringement Contentions


 to Defendant, who has access to the design details and manufacturing specifications of Defendant’s

 TFT LCD products. Therefore, the full scope of Defendant’s infringement is not publicly available

 to Plaintiffs, who do not have unlimited time or resources. See, e.g., MOSAID Techs. Inc. v.

 Micron Tech., Inc., No. 2:06-CV-302 (DF), 2008 WL 11344767, at *2 (E.D. Tex. Jan. 29, 2008)

 (holding that “the cumulative authority in this district” is that when “there is a lack of public

 information” a plaintiff need not “perform reverse engineering on every accused product[] to

 satisfy P.R. 3-1.”).

         Even so, Plaintiffs have undertaken a reasonable investigation of publicly available

 information, including time-consuming and resource-intensive reverse engineering efforts, and

 have identified the following of Defendant’s TFT LCD products that practice the Asserted Claims

 and are representative of Defendant’s broader infringement (the “Representative Products”):

              [1] TL062FVMC70;

              [2] TL079QDXP02;

              [3] TL051VVXS09;

              [4] TL063FVMC80;

              [5] TL063FVMCA1;

              [6] NL1294A5ANA0125439391221;

              [7] TM062JDSC03; and

              [8] TM070RDHP03.

         Appendix 1 provides a chart specifically identifying which of the claims are asserted

 against each of the Representative Products.

         Plaintiffs accuse the Representative Products as well as all other reasonably similar

 products that Defendant has made, had made, used, offered for sale, sold, and/or imported since




                                                 5
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 5 of 35 PageID #: 1318

                                                                         Infringement Contentions


 August 31, 2014 (the “Accused Products”).           Plaintiffs provide the following categorical

 descriptions of the Accused Products.

         Representative Products [1] through [6] utilize a low-temperature polycrystalline silicon

 (“LTPS”) process, a technology that was pioneered by JDI and that allows TFT LCD panels to

 achieve a higher resolution while minimizing power consumption, and implement in-plane

 switching (“IPS”) type technology. As described in more detail below, Representative Products

 [1] through [6] are specifically representative of each of Defendant’s modern LTPS TFT LCD

 products that implement IPS-type technology (the “LTPS IPS Products”). Appendix 2 provides a

 list of all such LTPS IPS Products currently known to Plaintiffs. As further described below with

 respect to certain claims, Representative Products [1] through [6] are also specifically

 representative of each of Defendant’s modern LTPS TFT LCD products that implement non-IPS-

 type technology (the “LTPS non-IPS Products”). Appendix 3 provides a list of all such LTPS non-

 IPS Products currently known to Plaintiffs.

         Representative Products [7] and [8] utilize an amorphous silicon (“a-Si”) process and

 implement IPS-type technology. As described in more detail below, Representative Products [7]

 and [8] are specifically representative of each of Defendant’s modern a-Si TFT LCD products that

 implement IPS-type technology (the “a-Si IPS Products”). Appendix 4 provides a list of all such

 a-Si IPS Products currently known to Plaintiffs. As further described below with respect to certain

 claims, Representative Products [7] and [8] are also specifically representative of each of

 Defendant’s modern a-Si TFT LCD products that implement non-IPS-type technology (the “a-Si

 non-IPS Products”). Appendix 5 provides a list of all such a-Si non-IPS Products currently known

 to Plaintiffs.




                                                 6
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 6 of 35 PageID #: 1319

                                                                         Infringement Contentions


        The “Accused Products” include the Representative Products, LTPS IPS Products, LTPS

 non-IPS Products, a-Si IPS Products, and a-Si non-IPS Products, as well as all other reasonably

 similar products, that Defendant has made, had made, used, offered for sale, sold, and/or imported

 since August 31, 2014.      All Accused Products currently known to Plaintiffs are listed in

 Appendices 2-5. These lists have been created based upon publicly available information.

 However, it is neither possible nor reasonably practical to identify each and every infringing

 product at this time. For instance, in most cases infringing products were incorporated into other

 products and branded and sold under the trade names of various third-party companies, making it

 impractical to identify all of them. Additionally, Defendant is continually developing and selling

 new models and will undoubtedly introduce additional models during the course of this case. As

 previously noted, the complete identification of Defendant’s infringing TFT LCD products is

 known exclusively to Defendant and is not publicly available to Plaintiffs through a reasonable

 and diligent investigation. Therefore, Plaintiffs intend and specifically reserve the right to

 promptly supplement and/or amend these Infringement Contentions to more specifically identify

 additional Accused Products once Defendant has provided discovery regarding the identity of all

 LTPS IPS Products, LTPS non-IPS Products, a-Si IPS Products, and a-Si non-IPS Products that

 Defendant has made, had made, used, offered for sale, sold, and/or imported since August 31, 2014

 (“Accused Product Discovery”). See, e.g., Honeywell Int’l Inc. v. Acer Am. Corp., 655 F. Supp.

 2d 650, 657-58 (E.D. Tex. 2009) (plaintiff is entitled to discovery regarding products that “likely

 operate in a manner reasonably similar to the infringement theory contained in its [Preliminary

 Infringement Contentions]” when plaintiff undertook a diligent investigation and the discovery

 sought was not publicly available). Plaintiffs further intend and specifically reserve the right to

 promptly supplement and/or amend these Infringement Contentions to remove products that are



                                                 7
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 7 of 35 PageID #: 1320

                                                                          Infringement Contentions


 shown through discovery not to have been made, used, offered for sale, sold, and/or imported in

 or into the United States since August 31, 2014.

        Plaintiffs do not contend that each Representative Product practices each of the Asserted

 Claims. However, Plaintiffs contend that certain subsets of the Representative Products share the

 same basic technology and incorporate the same relevant features embodying specific subsets of

 the Asserted Claims in the exact same fashion, such that there is no material difference between

 them affecting Plaintiffs’ infringement theories for those claims, and that those subsets of

 Representative Products are therefore representative of additional categories of Defendant’s other

 TFT LCDs that share that same basic technology and incorporate those same relevant features

 (“Representative Categories”).

        It is impossible for Plaintiffs to fully determine from publicly available documentation

 regarding Defendant’s TFT LCD products which of the Accused Products belong in each

 Representative Category without purchasing each Accused Product and engaging in time-

 consuming and resource-intensive reverse engineering of each product. This information is readily

 available to Defendant, who has access to the design details and manufacturing specifications of

 Defendant’s TFT LCD products. Therefore, the full scope of each Representative Category is not

 publicly available to Plaintiffs, who do not have unlimited time or resources. Plaintiffs intend and

 specifically reserve the right to promptly supplement and/or amend these Infringement

 Contentions to specifically identify which Accused Products belong in each Representative

 Category once Defendant has provided technical discovery regarding the design, structure,

 operation, and functionality of all LTPS IPS Products, LTPS non-IPS Products, a-Si IPS Products,

 and a-Si non-IPS Products that Defendant has made, had made, used, offered for sale, sold, and/or

 imported since August 31, 2014 (“Technical Discovery”).           Plaintiffs expect the Technical



                                                    8
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 8 of 35 PageID #: 1321

                                                                          Infringement Contentions


 Discovery to include at least (1) documents sufficient to show the structure, manufacture, and

 operation of each Accused Product (e.g., operation manuals, product literature, schematics, and

 specifications); (2) files or documents for each Accused Product containing a graphical

 representation of the integrated circuit that shows the connections between the various components

 of the circuit, including complete hierarchical printouts (e.g., in PDF format) of schematic and

 logical netlist views that are used for abstract level simulation; (3) files or documents for each

 Accused Product that show the physical arrangement of the components of an integrated circuit,

 also called the circuit layout which are used by a foundry to fabricate an integrated circuit (e.g.,

 GDS (Graphic Design/Data/Database System), GDSII stream format, DEF (Design Exchange

 Format), and LEF (Library Exchange Format) files), including the related layer definition files;

 (4) files or documents that show the fabrication process flow referring or relating to any Accused

 Product, including the order and relevant specifications of all processing steps (e.g., the process

 “recipe”), the full complement of design rules for said process, physical layer and mask

 information, any process design kit (“PDK”) deliverables with the associated documentation, and

 any standard operating procedure (“SOP”) deliverables; and (5) documents associated with each

 Accused Product. These types of files are often treated as computer source code, and, similar to

 computer source code, the Technical Discovery is exclusively within Defendant’s control, cannot

 be reverse engineered without unduly and burdensome investments in time and money, and is

 critically relevant to the question of infringement. Thus, Plaintiffs contend that this situation is

 akin to that included in Section 3(a)(i) of the Court’s model Discovery Order, which allows a

 plaintiff to defer identification under P.R. 3-1 of claim elements that are implemented by software

 until 30 days after source code for the accused products is produced by the defendant.




                                                  9
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 9 of 35 PageID #: 1322

                                                                           Infringement Contentions


        A chart detailing the Representative Products comprising the Representative Categories

 and the claims asserted against each Representative Category is presented in Appendix 6, and a

 detailed technical definition of each Representative Category on a per-Accused Patent basis is

 provided in Appendix 7.

    C. A chart identifying specifically where each element of each asserted claim is found
       within each Accused Instrumentality, including for each element that such party
       contends is governed by 35 U.S.C. § 112(¶ 6), the identity of the structure(s), act(s), or
       material(s) in the Accused Instrumentality that performs the claimed function;

        Based upon information reasonably available to Plaintiffs at this time, including time-

 consuming and resource-intensive reverse engineering efforts, Plaintiffs provide the below claim

 charts for each of the Representative Products. Each of the charts, identified below as appropriate,

 serve as exemplars for specific Representative Categories with respect to specific claims because

 there are no material differences between the Representative Products and the Representative

 Categories that would affect Plaintiffs’ infringement theories, such that separate charts would be

 the same for the Representative Categories in all relevant respects. See Eolas Techs. Inc. v.

 Amazon.com, Inc., No. 6:15-CV-01038, 2016 WL 7666160, at *3 (E.D. Tex. Dec. 5, 2016)

 (“[T]his Court has consistently found that multiple instrumentalities can apply to the same chart

 where separate charts would be identical for each instrumentality.”); see also Rapid Completions

 LLC v. Baker Hughes Inc., 6:15-CV-724, 2016 WL 3407688, at *7 (E.D. Tex. June 21, 2016)

 (“[A] plaintiff may provide an exemplar chart, which encompasses multiple products, if that chart

 would be representative of each of those products.”).

        -283 Case

              1. The elements of the Asserted Claims of the ’119 patent are found within the
                 Representative Products as identified in the charts contained in Exhibits A1 through
                 A6:




                                                  10
 US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 10 of 35 PageID #: 1323

                                                              Infringement Contentions


  Dated: January 6, 2021                Respectfully submitted,


                                        /s/ Eric J. Klein
                                        Eric J. Klein
                                        Lead Attorney
                                        Texas State Bar No. 24041258
                                        Jeffrey R. Swigart
                                        Texas Bar No. 24102553
                                        VINSON & ELKINS L.L.P.
                                        2001 Ross Avenue, Suite 3900
                                        Dallas, TX 75201
                                        Telephone: (210) 220-7700
                                        Facsimile: (210) 220-7716
                                        Email: eklein@velaw.com
                                        Email: jswigart@velaw.com

                                        Hilary L. Preston
                                        Texas State Bar No. 24062946
                                        Erik Shallman
                                        Texas State Bar No. 24113474
                                        Matthew J. Melancon
                                        Texas State Bar No. 24109544
                                        VINSON & ELKINS L.L.P.
                                        2801 Via Fortuna, Suite 100
                                        Austin, TX 78746
                                        Telephone: (512) 542-8400
                                        Facsimile: (512) 542-8612
                                        Email: hpreston@velaw.com
                                        Email: eshallman@velaw.com
                                        Email: mmelancon@velaw.com

                                        Abigail Lubow
                                        California State Bar No. 314396
                                        VINSON & ELKINS L.L.P.
                                        555 Mission Street, Suite 2000
                                        San Francisco, CA 94105
                                        Telephone: (415) 979-6963
                                        Facsimile: (415) 358-5770
                                        Email: alubow@velaw.com

                                        COUNSEL FOR PLAINTIFFS JAPAN
                                        DISPLAY INC. and PANASONIC LIQUID
                                        CRYSTAL DISPLAY CO., LTD.




                                       23
  US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 11 of 35 PageID #: 1324

                                                                          Infringement Contentions




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 6, 2021, a true and correct copy of the foregoing document

  was served on all counsel for Defendant via electronic mail.



                                                   /s/ Eric J. Klein
                                                   Eric J. Klein




                                                 24
  US 7411826
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 12 of 35 PageID #: 1325

                                                                                        Infringement Contentions


                                                   APPENDIX 2

                                           List of LTPS IPS Products

          The below-identified products include all of Defendant’s LTPS IPS Products of which

  Plaintiffs are currently aware following a diligent and reasonable investigation of publicly

  available information. Plaintiffs intend and specifically reserve the right to promptly supplement

  and/or amend this list to include additional LTPS IPS Products once Defendant has provided the

  Accused Product Discovery.1

NL1294A5ANA0125439391221                          TL055VDMP01                            TL063FVMC51
      TL045JDXP01                                 TL055VDXC01                           TL063FVMC51-00
      TL045JYXP02                                 TL055VDXP01                            TL063FVMC80
      TL047JDXP01                                 TL055VDXP31                           TL063FVMC80-00
     TL047JYXP01-00                               TL055VDXP34                            TL063FVMCA1
      TL049JDXP01                                TL055VDXP34-00                        TL063FVMCA1-00
      TL049JDXP02                                TL055VDXP34-01                        TL063FVMCA1-03
      TL049JDXP03                                 TL055VDXP43                        TL063FVMCA1-03_TDDI
      TL050JDXP01                                TL055VDXP43-00                        TL063FVMCA1-04
     TL050JDXP03-00                               TL055VGXP01                            TL063FYMC01
      TL050JDXP17                                 TL055VVXG31                            TL063FYMC11
      TL050JGXP01                                 TL055VVXP02                            TL063FYMC31
     TL050JVXP01-00                               TL055VYXC01                            TL063FYMC41
     TL050JVXP04-00                               TL055VYXP02                            TL063FYMCA1
     TL050JYXP01-00                               TL055VYXP14                            TL064VDXP03
     TL050JYXP02-00                               TL057VDXP01                           TL064VDXP03-00
      TL050VDXP01                                TL059FVMP06-00                          TL065FYMC01
      TL050VDXP03                                 TL060JDXP01                            TL065FYMM02
      TL050VDXP08                                TL060JDXP01-00                          TL065FYMM10
      TL050VGXP01                                 TL060JYXP02                            TL065FYXS01
      TL050VYXP02                                 TL060VDXP01                            TL065FYXS30
      TL050VYXP03                                TL060VDXP01-01                          TL079QDXP02
      TL051VVXS09                                 TL060VYXP02                            TL089QDXP01
      TL052VDXP02                                 TL061FYMF01                            TL101ADXP01
      TL052VYXP11                                 TL062FVMC70                           TL139VDXP01-01
      TL055BDXP02                                 TL062FYXC01                            TM062FYMC01

  1
    This list is based on Plaintiffs’ reasonable and diligent investigation of publicly available information to date.
  Plaintiffs reserve the right to supplement and/or amend these Infringement Contentions to recategorize any products
  if necessary as discovery commences.

                                                          2-1
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 13 of 35 PageID #: 1326

                                                                          Infringement Contentions


        TL055BDXP03                        TL063FVMC31

         In addition to the above-identified models, Plaintiffs also identify all other substantially

  similar models of LTPS IPS Products that are made, used, sold, offered for sale, and/or imported

  into the United States by Defendant or Defendant’s subsidiaries, affiliates, or down-stream

  customers/distributors since August 31, 2014 as explained in Plaintiffs’ Detailed Technical

  Description of Representative Categories. See Appendix 7 (’119, ’687, ’132, ’299, ’859, ’034,

  ’989, ’429, ’654, ’409, ’288, ’142, ’665, ’698 patents).




                                                  2-2
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 14 of 35 PageID #: 1327

                                                                                        Infringement Contentions


                                                   APPENDIX 3

                                        List of LTPS non-IPS Products

          The below-identified products include all of Defendant’s LTPS non-IPS Products of which

  Plaintiffs are currently aware following a diligent and reasonable investigation of publicly

  available information. Plaintiffs intend and specifically reserve the right to promptly supplement

  and/or amend this list to include additional LTPS non-IPS Products once Defendant has provided

  the Accused Product Discovery.2

       NL4864HL11-01A                            NL6448HL11-02                            NL9654HL06-01J
       NL4864HL11-01B                           NL8048HL11-01A
       NL4864HL11-02A                           NL8048HL11-01B


          In addition to the above-identified models, Plaintiffs also identify all other substantially

  similar models of LTPS non-IPS Products that are made, used, sold, offered for sale, and/or

  imported into the United States by Defendant or Defendant’s subsidiaries, affiliates, or down-

  stream customers/distributors since August 31, 2014 as explained in Plaintiffs’ Detailed Technical

  Description of Representative Categories. See Appendix 7 (’299 & ’665 patents).




  2
    This list is based on Plaintiffs’ reasonable and diligent investigation of publicly available information to date.
  Plaintiffs reserve the right to supplement and/or amend these Infringement Contentions to recategorize any products
  if necessary as discovery commences.

                                                          3-1
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 15 of 35 PageID #: 1328

                                                                                        Infringement Contentions


                                                   APPENDIX 4

                                            List of a-Si IPS Products

          The below-identified products include all of Defendant’s a-Si IPS Products of which

  Plaintiffs are currently aware following a diligent and reasonable investigation of publicly

  available information. Plaintiffs intend and specifically reserve the right to promptly supplement

  and/or amend this list to include additional a-Si IPS Products once Defendant has provided the

  Accused Product Discovery.3

        NL10260BC19-01                         NL6448BC26-08D                              TM050JYHP02
       NL10260BC19-01D                          NL6448BC33-53                            TM050JYHP02-00
       NL10276AC28-02                           NL6448BC33-74                              TM050JYHP03
      NL10276AC28-02A                           NL6448BC33-74E                             TM050JYHP04
       NL10276AC28-02F                         NL6448BC33-74H                              TM050JYHP05
       NL10276AC28-02L                         NL8048BC19-11D                              TM050JYHP06
       NL10276AC30-02                           NL8048BC21-03F                             TM050JYHS13
      NL10276AC30-48D                           NL8048BC24-04                              TM050JYSP01
        NL10276BC16-01                          NL8048BC24-09                             TM050RDZGP08
        NL10276BC16-04                         NL8048BC24-09BD                            TM050XDHP01
       NL10276BC16-04D                         NL8048BC24-09D                             TM050XDHP05
        NL10276BC16-06                         NL8048BC24-09KD                            TM050XYHP01
       NL10276BC16-06D                         NL8048BC24-14NH                           TM050XYHP02-00
      NL10276BC16-06KD                          NL8060BC26-27                             TM050YDHP02
        NL10276BC20-08                          NL8060BC26-28                             TM050YDHP04
        NL10276BC20-11                         NL8060BC26-28D                              TM050YDSP01
        NL10276BC20-47                         NL8060BC26-28N                              TM050YDZP01
        NL10276BC30-17                          NL8060BC31-20                            TM050YYSP02-00
        NL10276BC30-19                          NL8840AC29-01                            TM050YYSP03-00
       NL10276BC30-38B                            TE133CFSP02                              TM050YYSP05
        NL10276BC30-39                           TE141XDHP01                                TM052JSP01
       NL128102AC28-01                           TL064FVXK02                               TM053JDHP01
      NL128102AC28-01F                          TM013XDHG30                                TM053JVSS01
       NL128102AC28-04                           TM014ZYHP01                               TM053JYHP01
       NL128102AC28-07                           TM016XDHC01                               TM055JDHP71
       NL128102AC29-17                         TM016XDHC01-00                              TM055JDWP37

  3
    This list is based on Plaintiffs’ reasonable and diligent investigation of publicly available information to date.
  Plaintiffs reserve the right to supplement and/or amend these Infringement Contentions to recategorize any products
  if necessary as discovery commences.

                                                          4-1
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 16 of 35 PageID #: 1329

                                                          Infringement Contentions


    NL128102AC29-17G             TM016XYHP01                TM055JVZG02
     NL128102AC29-20             TM020KBZP01                TM055JVZG08
    NL128102AC31-01A             TM024HDHP49               TM055JVZG08-00
    NL128102AC31-01E            TM024HDHP49-00              TM055JYHP01
     NL128102AC31-02             TM024HDSP01                TM055JYHP03
    NL128102AC31-02A             TM030XDHG30                TM055JYSP01
    NL128102AC31-02E             TM034XVZP01                TM055JYSP02
     NL128102BC29-01             TM035HDHP13                TM055JYSP03
    NL128102BC29-01B             TM035HDZP04                TM055JYSP08
    NL128102BC29-01C             TM035HDZP08                TM055XDHP02
     NL128102BC29-10              TM035PDZ01                TM055XDHP10
    NL128102BC29-10C              TM035PDZ02               TM055XYSP02-00
     NL128102BC31-02              TM035PDZ16               TM055XYSP03-00
     NL128102BM29-05             TM035PYSP01                TM057JDHP01
    NL128102BM29-05A             TM035XYHP01                TM057JDHP04
     NL128102BM29-08             TM037YDHP02               TM057JDHP04-30
      NL12876AC18-03             TM037YYHP01               TM057JYHP02-00
    NL12876AC18-03AA             TM040JYHP01                TM057JYHP03
    NL12876AC18-03BD             TM040XYHP01                TM057JYSS01
     NL12876AC18-03D             TM040YDHG30                TM059JVHC04
    NL12876AC18-03KD             TM040YDHG32                TM060JDHP03
    NL12876AC18-07DC            TM040YDHG32-00             TM060JDSP01-00
      NL12876AC39-01             TM040YDHG37                TM060JDWP05
      NL12876BC26-22             TM040YDHG41                TM060JDZG01
     NL12876BC26-22D             TM040YDHP01                TM060JVZG01
     NL12876BC26-22E             TM040YDHP03                TM060JVZG02
      NL12876BC26-25             TM040YDHP05                TM060JYHC01
     NL12876BC26-25A             TM040YDHP06                TM060JYSP01
     NL12876BC26-25B           TM040YDHP06-V1.0            TM060JYSP01-00
      NL12876BC26-28             TM040YGHP01                TM060JYSP02
     NL12876BC26-32D             TM040YVHP12                TM060XYSP01
    NL12876BC26-33NA             TM040YVZG31                TM061YYSX01
     NL12880AC16-01D             TM040YYHP02                TM062JDSC03
     NL12880AC20-20D            TM040YYHP02-00              TM062JYSC01
     NL12880BC16-02F            TM040YYHP02-28              TM062JYSC09
     NL12880BC20-02D             TM040YYSP02                TM064JYHM01
      NL12880BC20-05            TM040YYSP02-00              TM065JVSC03
    NL12880BC20-05BA             TM040YYSP03                TM065JYSP01
    NL12880BC20-05BD             TM040YYSP04                TM065JYSP02
   NL12880BC20-05BD-C1           TM040YYSPA1                TM065JYSP03
     NL12880BC20-05D             TM040YYSPA3                TM065QFHP01


                                       4-2
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 17 of 35 PageID #: 1330

                                                          Infringement Contentions


    NL12880BC20-05KD             TM041XDHC02               TM068XYSP01
    NL12880BC20-12NA             TM042JVHS02               TM070JDHG30
    NL12880BC20-13ND             TM042JYHS03              TM070JDHG30-00
     NL12880BC20-32F             TM043NDSP01              TM070JDHG30-01
    NL12880BC20-39NA             TM043XDHP01             TM070JDHG30-DEMO
    NL12880BC20-40NA             TM043XYSP01               TM070JDHG33
  NL12880BC20-40NA-NRE           TM043YDHG30              TM070JDHG33-00
  NL12880BC20-XXNA/K0           TM043YDHG30-00             TM070JDHG34
    NL160120AC26-01A            TM043YDHG30-40              TM070JFSP01
     NL160120AC27-01            TM043YDHG30-41             TM070JVHG30
     NL160120AC27-05             TM043YDHP01               TM070JVHG33
     NL160120AC27-20             TM043YDHP02              TM070JVHG33-00
    NL160120AC27-22B             TM043YDHP05              TM070JVHG33-01
     NL160120AC27-32             TM043YVHG30               TM070RDHG70
    NL160120AC27-32B             TM043YVHG31               TM070RDHG71
     NL160120AC27-37             TM043YVHG32               TM070RDHP03
     NL160120AC27-40             TM043YVHG35               TM070RDHP10
     NL160120AM27-06            TM043YVHG35-00            TM070RDHP10-00
    NL160120AM27-06A             TM043YYSP02               TM070RDSG12
    NL160120AM27-13A             TM045XDHP01               TM070RFKP01
    NL160120AM27-33A             TM045XDHP02               TM078XYHP10
     NL160120BC27-02             TM045XDHP03               TM080JDHP95
     NL160120BC27-10             TM045XDHP04               TM080JDHP98
     NL160120BC27-14             TM045XDHP05               TM080JDKP96
     NL160120BC27-19             TM045XDHP06               TM080JDKP99
    NL160120BC27-19E             TM045XDHP10               TM080JDSG01
     NL160120BM27-03             TM045XDHP12               TM080RBHG30
    NL160120BM27-03A             TM045XDZP08               TM080RDHG30
     NL160120BM27-07             TM045XDZP10               TM080RDHP07
    NL160120BM27-07A             TM045XYHP01               TM080TDGP01
    NL192108AC10-01D            TM045XYHP01-00             TM080VDSP01
    NL192108AC13-02D             TM045XYHP10               TM080VDSP03
    NL192108AC18-01D             TM045YDHP01                TM089CFSP01
  NL192108AC18-01ND-C1           TM045YDZP18               TM090JDKP01
    NL192108AC18-02D             TM045YDZP20               TM090XYHP01
     NL192108AC21-01             TM045YDZP23               TM090XYHP02
     NL192108AC21-04            TM045YDZP23-00            TM092XYGJ01-02
    NL192108BC18-06F            TM045YYHP01-00             TM097QDSP01
    NL192108JC18-03ND            TM045YYHP04               TM101JDHG30
    NL192108JC18-16DD            TM045YYHP08              TM101JDHG30-00
     NL192120AC25-02             TM045YYSP02               TM101JDHG32


                                       4-3
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 18 of 35 PageID #: 1331

                                                          Infringement Contentions


     NL192120BC25-03             TM045YYSP03                TM101JDHG33
     NL204153AC21-03             TM045YYSP04                TM101JDHG38
     NL204153AC21-09             TM046JDHG01               TM101JDHG38-00
     NL204153AC21-17             TM046JDHP01                TM101JDHP01
     NL204153AC21-22            TM046JDHP01-00             TM101JDHP01-00
     NL204153AC21-25            TM046JDHP01-30              TM101JDHP03
    NL204153AM21-07A             TM046XDH03                TM101JDHP03-00
    NL204153AM21-18A             TM046XDHP01                TM101JVHG30
    NL204153AM21-18E             TM046XDHP02               TM101JVHG30-00
    NL204153AM21-24A             TM046XYHP01               TM101JVHG30-05
     NL204153BC21-02             TM046XYHP02                TM101JVHG32
     NL204153BC21-09             TM046XYHP05               TM101JVHG32-00
     NL204153BM21-01             TM047JDHP01               TM101JVHG32-01
    NL204153BM21-01A             TM047JVHN05                TM101JVHP01
     NL204153BM21-02             TM047JVHN06               TM101JVHP01-00
     NL204153BM21-04             TM047JYHN01               TM101JVHP01-01
    NL204153BM21-04A             TM047JYHP02                TM101VDSP01
     NL204153BM21-05             TM047XDHP01                TM103XDGP01
    NL204153BM21-05A             TM047XDHP02                TM103XDHP01
     NL256204AC16-01             TM047XDHP04                TM103XDHP95
     NL256204AM15-01             TM047XDZP01                TM103XDKP05
    NL256204AM15-01A             TM047XDZP02                TM103XDKP06
    NL256204AM15-02A             TM047XDZP15                TM103XDKP07
    NL256204AM15-03A             TM047XYHP01                TM104TDGP10
    NL256204AM15-04A             TM047XYHP02               TM104TDGP10-00
    NL256204AM16-02A             TM047XYHP10                TM104TDHP01
    NL280210AM15-04A             TM047XYSP10                TM104TDHP02
     NL328204AC19-01             TM049JYSP01                TM116VDSP01
     NL384216AC07-02             TM049JYSP02               TM116VDSP01-00
   NL384216AC07-02 ES1           TM050JDHC02                TM116VDSP02
      NL4823HC37-03              TM050JDHG04                TM120GDSP01
      NL6448AC33-01              TM050JDHG31                TM121JDGP30
      NL6448AC33-02              TM050JDHG33                TM121JDSG10
      NL6448AC33-03             TM050JDHG33-00              TM123XDHP01
      NL6448AC33-05              TM050JDHN08                TM123XDHP90
      NL6448AC33-06             TM050JDHN19-02              TM123XDKP11
      NL6448AC33-09              TM050JDHP01                TM133CFSP02
      NL6448AC33-17              TM050JDHP02                TM133CFSP03
     NL6448AC33-18B              TM050JDHP07               TM133CFSP03-00
      NL6448AC33-18J             TM050JDHP08                TM156VDHP01
     NL6448AC33-18K              TM050JDSP02                TM156VDSG16


                                       4-4
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 19 of 35 PageID #: 1332

                                                                          Infringement Contentions


       NL6448AC33-21                      TM050JDSP06                      TM156VDSG17
       NL6448AC33-25                      TM050JDZG41                      TM185VDSG06
       NL6448AC33-30                     TM050JVHS10-02                    TM185VDSG07
       NL6448AC33-31                      TM050JVZG28                 TM240320A7NFWVGWC2-1
      NL6448AC33-AOD                      TM050JYHP01


         In addition to the above-identified models, Plaintiffs also identify all other substantially

  similar models of a-Si IPS Products that are made, used, sold, offered for sale, and/or imported

  into the United States by Defendant or Defendant’s subsidiaries, affiliates, or down-stream

  customers/distributors since August 31, 2014, as explained in Plaintiffs’ Detailed Technical

  Description of Representative Categories. See Appendix 7 (’299, ’118, ’409, ’665 patents).




                                                 4-5
  US 7608241
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 20 of 35 PageID #: 1333

                                                                                        Infringement Contentions


                                                   APPENDIX 5

                                         List of a-Si non-IPS Products

          The below-identified products include all of Defendant’s a-Si non-IPS Products of which

  Plaintiffs are currently aware following a diligent and reasonable investigation of publicly

  available information. Plaintiffs intend and specifically reserve the right to promptly supplement

  and/or amend this list to include additional a-Si non-IPS Products once Defendant has provided

  the Accused Product Discovery.2

          1540008031                             TM020HBH01                                TM050RDH13
         LTD154EZ1D                            TM020HBH01-V10                             TM050RDZG03
        NL10276AC20-01                           TM020HBH03                              TM050RDZG03-00
        NL10276AC20-02                          TM020HBH03-V2                              TM050RFH01
        NL10276AC20-04                           TM020HDH01                                TM050RFH02
        NL10276AC24-04                          TM020HDH01-00                              TM050RFH03
        NL10276AC24-05                         TM020HDH01-V1.1                            TM050RVHG01
       NL10276AC28-01A                         TM020HDH01-V10                            TM050RVHG01-00
       NL10276AC28-01F                           TM020HDH03                              TM050RVHG01-40
       NL10276AC28-01L                           TM020HDH09                               TM050RVHG02
        NL10276AC28-05                           TM020HDH17                              TM050RVHG02-40
       NL10276AC28-05R                           TM020HDH18                              TM050RVHG02-41
       NL10276AC30-03L                           TM020HDZ00                                TM050RYH01
       NL10276AC30-04L                           TM020HDZ02                                TM050RYH31
       NL10276AC30-04R                           TM020HDZ05                                TM050RYH32
       NL10276AC30-04U                           TM020HYH01                                TM050RYH51
      NL10276AC30-04W                            TM020HYH06                                TM050RYH52
        NL10276AC30-05                           TM020HYH08                                TM050XDH02
        NL10276AC30-06                           TM020HYH31                               TM050XDHP07
        NL10276AC30-07                           TM020HYH32                               TM050XDSP55
        NL10276AC30-09                           TM020HYH33                               TM050XDSP56
       NL10276AC30-42C                           TM020HYH34                               TM050XDSP59
       NL10276AC30-42D                           TM020XDZ00                               TM050XDWA01
      NL10276AC30-45BD                           TM022GBH01                               TM050XDZP03
       NL10276AC30-45D                           TM022GBH09                               TM050XDZP07
      NL10276AC30-45KD                           TM022GBH17                                TM050XYS01

  2
    This list is based on Plaintiffs’ reasonable and diligent investigation of publicly available information to date.
  Plaintiffs reserve the right to supplement and/or amend these Infringement Contentions to recategorize any products
  if necessary as discovery commences.

                                                          5-1
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 21 of 35 PageID #: 1334

                                                          Infringement Contentions


     NL10276AC30-52C             TM022GBH17-V1              TM050XYS21-02
     NL10276AC30-53D               TM022GBH22                TM050XYSA01
     NL10276AC30-58F               TM022GDH05                TM050XYSA02
      NL10276BC12-01               TM022GDH06                TM050XYSP02
      NL10276BC12-02               TM022GDH08               TM050YDWA01
      NL10276BC13-01             TM022GDH09-00               TM050YYSA01
    NL10276BC13-01BD               TM022GDH11                TM050YYSA02
     NL10276BC13-01C               TM022GDH14                TM050YYSA07
     NL10276BC13-01D               TM022GDH15                 TM053XDH01
    NL10276BC13-01JA               TM022GDH17                 TM053XYH02
    NL10276BC13-01KA               TM022GDH18               TM055JDSP02-00
      NL10276BC20-04               TM022GDH22                 TM055JDSP09
     NL10276BC20-04C               TM022GDH42                 TM055JDSP11
     NL10276BC20-04E               TM022GDZ31                 TM055JDSP14
     NL10276BC20-05Y               TM022GYH01                 TM055JDSP47
     NL10276BC20-06Y               TM022GYH10               TM055JVSP40-00
     NL10276BC20-07Y               TM022GYH11                 TM055JYSP04
      NL10276BC20-10               TM022GYH12              TM055JYSP10-02C
      NL10276BC20-12               TM022GYH31              TM055XDSP01-00
      NL10276BC20-18               TM022GYH32                 TM055YDH01
     NL10276BC20-18A               TM022GYH33                 TM055YDH02
     NL10276BC20-18B               TM022GYH34                 TM055YYH02
    NL10276BC20-18BD               TM022GYS21                 TM056KDH01
    NL10276BC20-18BH               TM022GYS22              TM056KDH01-V2.2
     NL10276BC20-18C               TM022HBH01                 TM056KDH02
     NL10276BC20-18D               TM022HBH05              TM056KDH02-V1.1
     NL10276BC20-18F               TM022HBH08                 TM056KYH01
    NL10276BC20-18KB               TM022HDH02                 TM057JDSS04
    NL10276BC20-18KD               TM022HDH04                TM057JYHP01
    NL10276BC20-18KE               TM022HDH05                 TM057KBH01
    NL10276BC20-18KH               TM022HDH07                TM057KBHG01
   NL10276BC20-18KH-C1             TM022HDH12              TM057KBHG01-40
      NL10276BC20-37               TM022HDH16              TM057KBHG02-40
    NL10276BC20-46NH               TM022HDH19                 TM057KDH01
   NL10276BC20-47KD-C1             TM022HDH20               TM057KDH01-10
      NL10276BC24-13            TM022HDH20-V1.1             TM057KDH01-V1
     NL10276BC24-13C               TM022HDH26               TM057KDH01-V2
      NL10276BC24-14               TM022HDH31              TM057KDH01-V2.0
     NL10276BC24-19D              TM022HDHG03                 TM057KDH02
      NL10276BC24-20              TM022HDHG06                 TM057KDH03
      NL10276BC24-21               TM022HDHT1               TM057KDH03-V1


                                       5-2
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 22 of 35 PageID #: 1335

                                                          Infringement Contentions


    NL10276BC24-21BD             TM022HDHT10               TM057KDH03-V1-0
    NL10276BC24-21BH            TM022HDHT1-00                 TM057KDH04
   NL10276BC24-21BH-C1         TM022HDHT1-00-V0               TM057KDH05
     NL10276BC24-21F           TM022HDHT1-00-V2             TM057KDHG03
    NL10276BC24-21KD            TM022HDHT1-05               TM057KDHG04
    NL10276BC24-21KH             TM022HDHT11               TM057KDHG04-00
     NL10276BC24-21L            TM022HDHT11-00              TM057KDHG10
    NL10276BC24-36KD            TM022HDHT7-05                 TM057KDHP1
    NL10276BC24-XXBD             TM022HDZT01                TM057KVHG01
    NL10276BC24-XXKD             TM022HYH01                TM057KVHG01-40
      NL10276BC26-08             TM022HYH06                   TM057QDH01
     NL10276BC26-11A             TM023KDH01                 TM057QDH01-00
     NL10276BC26-11C             TM023KDH02                 TM057QDH01-41
      NL10276BC26-17             TM023KDH03                TM057QDH01-V1.1
      NL10276BC28-01             TM023KDH04                 TM057QDHG02
      NL10276BC28-03             TM023KDH05                 TM057QDHG03
     NL10276BC28-05D             TM023KDH06                 TM057QDHG04
     NL10276BC28-11A             TM023KDH07                 TM057QDHG08
     NL10276BC28-11B             TM023KDH08                   TM057QFH01
     NL10276BC28-11E             TM023KDH09                 TM057QVHG01
     NL10276BC28-11F             TM023KDH10                   TM057QVZ00
     NL10276BC28-11G             TM023KDH12                  TM058JFHG01
     NL10276BC28-21A             TM023KDH13                  TM058JFHG02
     NL10276BC28-21E             TM023KDH14                   TM059YDH02
     NL10276BC28-21F             TM023KDH15                   TM059YDH03
     NL10276BC28-24C             TM023KDH16                   TM059YDH04
     NL10276BC28-24F             TM023KDH18                   TM059YYH01
     NL10276BC28-27E             TM023KDH19                   TM059YYH02
      NL10276BC30-04            TM023KDH19-V1                TM060JYHS01
     NL10276BC30-04D             TM023KDH20                   TM060RBH01
     NL10276BC30-04F             TM023KDH22                TM060RBH01-V1.0
      NL10276BC30-07             TM023KDH23                TM060RBH01-V2.1
      NL10276BC30-10             TM023KDH24                   TM060RBZ02
      NL10276BC30-15             TM023KDH26                   TM060RDH01
      NL10276BC30-18             TM023KDH28                TM060RDH01-V2.4
     NL10276BC30-18C             TM023KDH30                   TM060RDH02
     NL10276BC30-18L             TM023KDH32                   TM060RDH03
     NL10276BC30-21A             TM023KDH34                TM060RDH03-V2.1
      NL10276BC30-22             TM023KDH36                   TM060RDH04
     NL10276BC30-22F             TM023KDH42                   TM060RDH05
     NL10276BC30-24D             TM023KDH45                  TM060RDHG03


                                       5-3
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 23 of 35 PageID #: 1336

                                                          Infringement Contentions


      NL10276BC30-32D            TM023KDH60                   TM060RDZ01
       NL10276BC30-33            TM023KDZ00                   TM060RDZ02
      NL10276BC30-33D            TM023KDZ02                   TM060RYH01
      NL10276BC30-33E            TM023KDZ05                   TM060RYH02
     NL10276BC30-34BD            TM023KDZ06                   TM060SYHE1
      NL10276BC30-34D            TM023KDZ32                   TM061RFH01
      NL10276BC30-34K           TM023KDZ32-10                 TM061RYH01
     NL10276BC30-34KD            TM023KDZ34                  TM0623DSC01
      NL10276BC30-34R            TM023KYH01                  TM062JDSC07
     NL10276BC30-42BD            TM023KYH03                   TM062RDH02
     NL10276KC30-43DD            TM024HBH05                   TM062RDH03
     NL10276KC30-50DD            TM024HBH22                TM062RDH03-V1.0
       NL1216ER26-02             TM024HBH24                 TM062RDH03-V2
      NL128102AC20-04            TM024HBH29                TM062RDH03-V2.0
      NL128102AC20-27            TM024HBH33                   TM062RDS01
      NL128102AC23-02            TM024HBH36                   TM062RDZ04
      NL128102AC23-03            TM024HBH39                  TM062RDZG10
      NL128102AC26-01           TM024HBH39-V1                 TM062RYH01
      NL128102BC23-02            TM024HBH40                   TM062RYH02
     NL128102BC23-02A            TM024HBH41                  TM064JDSC01
      NL128102BC23-03            TM024HBH45                TM065QDHG01-00
      NL128102BC28-01            TM024HBZ26                  TM065QDHG02
      NL128102BC28-04            TM024HDH10                TM065QDHG02-01
      NL128102BC28-07            TM024HDH13                  TM065QDHG03
      NL128102BC28-09            TM024HDH29                  TM068DDHG01
     NL128102BC28-09S           TM024HDH29-V1                 TM068RDS01
       NL12876BC15-01            TM024HDH30                   TM068RDS02
       NL12876BC26-21            TM024HDH36                  TM068RDSG03
      NL12876BC26-22F            TM024HDH46                   TM070DDH01
      NL12880AC20-14D            TM024HDH47               TM070DDH01-00-V3
      NL12880BC20-07F            TM024HDH49                   TM070DDH02
      NL12880BC20-25F           TM024HDH49-00                 TM070DDH03
     NL12889BC20-07KH           TM024HDH49-01               TM070DDH03-V2
      NL13676AC25-01D            TM024HDH50               TM070DDH03-V2.0
      NL13676AC25-05D            TM024HDH51                   TM070DDH04
      NL13676BC18-01D            TM024HDH57                   TM070DDH05
      NL13676BC25-03F            TM024HDH59                   TM070DDH06
      NL13676BC25-07F            TM024HDH60                   TM070DDH07
      NL2432DR22-02B             TM024HDH62                   TM070DDH08
      NL2432DR22-03B             TM024HDH64                   TM070DDH09
      NL2432DR22-11B             TM024HDH66              TM070DDH09-BLU1-03


                                       5-4
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 24 of 35 PageID #: 1337

                                                          Infringement Contentions


      NL2432DR22-11N              TM024HDH67                  TM070DDH10
      NL2432DR22-12B              TM024HDH71                  TM070DDH12
      NL2432DR22-14B             TM024HDHG04               TM070DDHG03-40
       NL2432HC17-01             TM024HDHG20                 TM070DDHG21
      NL2432HC17-01B             TM024HDHG21                  TM070DFH01
      NL2432HC17-01H               TM024HDZ13                 TM070DSZ00
       NL2432HC17-02               TM024HDZ25                TM070DVHG01
      NL2432HC17-02A               TM024HDZ47              TM070DVHG01-40
      NL2432HC17-02B               TM024HDZ58              TM070DVHG01-41
      NL2432HC17-04A               TM024HDZ73                 TM070DYH01
      NL2432HC17-04B              TM024HDZG99                 TM070DYH02
      NL2432HC17-05B              TM024HYH01                TM070JDHP01-00
      NL2432HC17-07A              TM024HYH03                TM070JDHP03-00
      NL2432HC17-07B              TM024HYH08                TM070JDHP08-00
      NL2432HC17-09B              TM024HYH09                  TM070RBH01
      NL2432HC17-10B              TM024HYH61               TM070RBH01-V1.0
      NL2432HC22-02B              TM024HYH62               TM070RBH01-V2.2
      NL2432HC22-05B              TM024KDZG01                 TM070RBH10
       NL2432HC22-20               TM025CBH03               TM070RBH10-00
       NL2432HC22-22               TM025CDH01               TM070RBH10-20
      NL2432HC22-22A            TM025CDH01-V1.4             TM070RBH10-40
      NL2432HC22-22B               TM025CDH02               TM070RBH10-41
      NL2432HC22-23B               TM025CDH03              TM070RBH10-V1.2
      NL2432HC22-25B              TM025ZDHG03              TM070RBH10-V1.4
      NL2432HC22-25E               TM025ZDZ01                 TM070RBH11
      NL2432HC22-30B               TM025ZW01                 TM070RBHG04
      NL2432HC22-32B             TM026HDH01-03             TM070RBHG04-00
      NL2432HC22-36B              TM026HDH02               TM070RBHG04-40
      NL2432HC22-37B             TM026HYH01-00             TM070RBHG14-00
      NL2432HC22-40A              TM026NDH01                  TM070RBZ17
       NL2432HC22-40J             TM026NYH01                  TM070RBZ18
      NL2432HC22-41B               TM027CDH01                 TM070RDH01
      NL2432HC22-41K               TM027CDH02               TM070RDH01-25
      NL2432HC22-42B               TM027CDH04              TM070RDH01-V2.2
      NL2432HC22-44B               TM027CDH05                 TM070RDH02
      NL2432HC22-45A               TM027CDH08                 TM070RDH04
      NL2432HC22-50A               TM027CDH09                 TM070RDH05
      NL2432HC22-50B               TM027CDH12                 TM070RDH10
       NL2432HC22-50J              TM027CDH14               TM070RDH10-00
      NL2432HC22-50K               TM027CDH18               TM070RDH10-11
      NL2432HC22-YYB               TM027CDH19               TM070RDH10-20


                                       5-5
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 25 of 35 PageID #: 1338

                                                          Infringement Contentions


      NL256204AC15-02             TM027CDH21                TM070RDH10-40
       NL3224AC35-05              TM027CDH22                TM070RDH10-42
       NL3224AC35-09              TM027CYH01                TM070RDH10-43
       NL3224AC35-10              TM028HBH03                TM070RDH10-47
       NL3224AC35-13              TM028HBH14                 TM070RDH11
       NL3224AC35-20              TM028HBH15                TM070RDH11-00
      NL3224AC36-01D              TM028HBH17              TM070RDH11-00-V5
      NL3224AC36-01F              TM028HBH21                 TM070RDH12
       NL3224BC35-01              TM028HBH24              TM070RDH12-V1.0
       NL3224BC35-20              TM028HBH26               TM070RDH12-V2
      NL3224BC35-20R              TM028HBH31              TM070RDH12-V2.0
       NL3224BC35-21             TM028HBHG02                 TM070RDH13
       NL3224BC35-22             TM028HBHG20                TM070RDH13-40
       NL3224CR24-03             TM028HBHG53                TM070RDH13-41
      NL3224CR24-04A             TM028HBHG55                 TM070RDH15
      NL3224CR24-05A            TM028HBHG55-00               TM070RDH16
       NL3224ER24-03              TM028HDH01                 TM070RDH19
       NL4823BC37-05              TM028HDH02              TM070RDH19-V1.3
      NL4827HC19-01B            TM028HDH02-V2.1              TM070RDH20
      NL4827HC19-02B              TM028HDH11                 TM070RDH23
      NL4827HC19-05A              TM028HDH15                 TM070RDH25
      NL4827HC19-05B              TM028HDH16                 TM070RDH27
      NL4864HC13-01A              TM028HDH20              TM070RDH27-V2.0
       NL6440AC30-01              TM028HDH21                 TM070RDH28
       NL6440AC30-04              TM028HDH22                TM070RDHG11
      NL6448AC18-08D              TM028HDH23                TM070RDHG12
      NL6448AC18-08F              TM028HDH30                TM070RDHG16
      NL6448AC18-11D              TM028HDH31               TM070RDHG23-40
      NL6448AC18-12F              TM028HDH36                TM070RDHG24
       NL6448AC20-01             TM028HDHG02               TM070RDHG24-00
       NL6448AC20-02             TM028HDHG04                TM070RDHG34
      NL6448AC26-47D             TM028HDHG20               TM070RDHG34-00
       NL6448AC30-01            TM028HDHG20-00              TM070RDHGZ1
       NL6448AC30-03             TM028HDHG30                 TM070RDSG08
       NL6448AC30-07            TM028HDHG59-00                TM070RDZ07
       NL6448AC30-09            TM028HDHG59-01                TM070RDZ08
       NL6448AC30-11             TM028HDHG75                  TM070RDZ12
       NL6448AC30-21              TM028HDZ13                 TM070RDZG01
       NL6448AC32-02              TM028HDZ25                TM070RDZGZ0
       NL6448AC32-03              TM028HDZ29                  TM070RFH12
       NL6448AC33-13              TM028HDZ30                  TM070RFH14


                                       5-6
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 26 of 35 PageID #: 1339

                                                          Infringement Contentions


      NL6448AC33-15                TM028HDZ41                TM070RFH16
      NL6448AC33-18                TM028HDZ58                TM070RLZ00
     NL6448AC33-18A               TM028HDZG59                TM070RNZ04
     NL6448AC33-31D                 TM028HH03               TM070RVHG01
     NL6448AC33-97D               TM028HYH01               TM070RVHG01-01
     NL6448AC33-A0D               TM028HYH05               TM070RVHG01-02
     NL6448AC33-A1D               TM028HYH08                TM070RVHG02
      NL6448AC63-01               TM028HYH09                TM070RVHG04
      NL6448BC18-01               TM028HYH10               TM070RVHG04-00
      NL6448BC18-01B              TM028HYH11                TM070RVHG05
      NL6448BC18-01F             TM028HYHG20               TM070RVHG05-00
      NL6448BC18-03F               TM028HYS01               TM070RVHG50
      NL6448BC18-06B               TM028HYS21              TM070RVHG50-00
      NL6448BC18-06F             TM028KDHG02                 TM070RVZ01
      NL6448BC18-07                TM028LBH01                TM070RVZ06
      NL6448BC19-01                TM028LDH01                TM070RYH01
     NL6448BC20-09Y             TM028LDH01-V1.2              TM070RYH10
     NL6448BC20-12Y                TM028LDH02               TM070RYH10-00
      NL6448BC20-14                TM028LDH03                TM070RYH11
      NL6448BC20-18                TM028LDH05                TM070SDH01
      NL6448BC2018D                TM028LDH07              TM070SDH01-V2.1
     NL6448BC20-18D                TM028LDZ01                TM070SDH02
      NL6448BC20-20                TM028LDZ09                TM070SDH03
      NL6448BC20-21                TM028LYH01                TM070SDH04
      NL6448BC2021C                TM028LYH02                TM070SDH05
      NL6448BC20-21C               TM030CDH08                TM070SDHA0
     NL6448BC20-21D              TM030CDH51-00               TM070UDH01
      NL6448BC20-30                TM030CFH11              TM070UDH01-V1.4
     NL6448BC20-30BD                TM030HH01                TM070UDH02
     NL6448BC20-30BH               TM030LBHT1              TM070UDH02-V1.4
      NL6448BC20-30C               TM030LDH01                TM070UDH03
     NL6448BC20-30D               TM030LDHT1                 TM070UDH04
      NL6448BC20-30F              TM030LDHT10                TM070UDH05
     NL6448BC20-30JF             TM030LDHT1-00               TM070UDH06
     NL6448BC20-30KH              TM030LDHT2                 TM070UFH01
      NL6448BC20-35               TM030PDHP01                TM070UFH02
      NL6448BC20-35C              TM030ZDHG01                TM070UFH03
     NL6448BC20-35D               TM031HDH01                TM073XDHG01
      NL6448BC20-35F               TM031HDZ01               TM080DDHG11
      NL6448BC26-01               TM031HYH01                TM080RDHG90
      NL6448BC26-01F              TM031HYH02                 TM080SDH01


                                       5-7
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 27 of 35 PageID #: 1340

                                                          Infringement Contentions


       NL6448BC26-03              TM031HYS01                TM080SDH01-00
       NL6448BC26-09              TM031HYS21              TM080SDH01-00-V2
      NL6448BC26-09C              TM031HYS22                TM080SDH01-41
      NL6448BC26-09D              TM032HYH01                  TM080SDH02
       NL6448BC26-11              TM032LBH01                TM080SDH02-41
       NL6448BC26-15              TM032LBH02                  TM080SDH03
       NL6448BC26-17              TM032LBH03                  TM080SDH04
      NL6448BC26-20F              TM032LDH01                  TM080SDH06
      NL6448BC26-22F              TM032LDH02                 TM080SDHG02
       NL6448BC26-25              TM032LDH03                  TM080SFH01
       NL6448BC26-26            TM032LDH03-V2.1               TM080SFH02
      NL6448BC26-26C              TM032LDH04                  TM080SFH03
      NL6448BC26-26D              TM032LDH05                  TM080TDH01
      NL6448BC26-26F            TM032LDH05-V1.1             TM080TDHG01
       NL6448BC26-27              TM032LDH06               TM080TDHG01-40
      NL6448BC26-27C              TM032LDH07                  TM080TFH01
      NL6448BC26-27D              TM032LDH08                  TM080TYH01
      NL6448BC26-27F              TM032LDH09                 TM080XDH02
       NL6448BC28-01              TM032LDH10                  TM080XFH01
       NL6448BC33-13              TM032LDH11                TM080XFH01-00
       NL6448BC33-20              TM032LDH12                  TM080XFH02
       NL6448BC33-21              TM032LDH13                  TM080XFH03
       NL6448BC33-27              TM032LDH19                  TM080XFH04
      NL6448BC33-31D              TM032LDH21                  TM080XPH01
       NL6448BC33-46              TM032LDH22                  TM080XSZ00
      NL6448BC33-46D              TM032LDH24                 TM080XYH01
       NL6448BC33-49              TM032LDZ04                  TM081JDH02
       NL6448BC33-50              TM032LDZ07                  TM081JFH01
      NL6448BC33-50E              TM032LDZ17                  TM081JFH03
       NL6448BC33-54              TM032LDZ20                  TM081JYH01
       NL6448BC33-59              TM032LYH01                 TM084SBHG04
      NL6448BC33-59D              TM032LYH02                 TM084SDHG01
       NL6448BC33-63              TM032LYH03               TM084SDHG01-00
      NL6448BC33-63C              TM032LYH04               TM084SDHG01-01
      NL6448BC33-63D              TM032LYH05                 TM084SDHG02
       NL6448BC33-64              TM032LYH06               TM084SDHG02-00
      NL6448BC33-64C              TM032LYH21                 TM084SDHG03
      NL6448BC33-64D              TM032LYS01                 TM084SDHG04
      NL6448BC33-64E             TM032PDHV01                 TM084SDHG50
      NL6448BC33-64F             TM032PDHV02                 TM090DDSG01
      NL6448BC33-64R            TM032PDHV02-V2                TM090JDH01


                                       5-8
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 28 of 35 PageID #: 1341

                                                          Infringement Contentions


      NL6448BC33-70            TM032PDHV02-V2.0               TM090RDH01
     NL6448BC33-70C               TM032PDHV03               TM090RDH01-00
     NL6448BC33-70D               TM032PDHV04                TM090RDSG01
     NL6448BC33-70F               TM032PDHV06              TM090RDSG01-00
     NL6448BC33-70G               TM032PDHV08                TM090RDSG06
     NL6448BC33-70K                TM032PDZ04                 TM090RFH01
      NL6448BC33-71                TM032PDZ08                TM092XDHG01
     NL6448BC33-71C                TM032PDZ13                TM097TBHG02
     NL6448BC33-71D               TM032PDZ16B                 TM097TDH01
     NL6448BC33-71F                TM032PDZ17               TM097TDH01-V2
     NL6448BC33-95D               TM032PHHV01                 TM097TDH02
     NL6448BC33-97D                TM032PYH02               TM097TDH02-40
      NL6448BC63-01               TM032PYHV04               TM097TDH02-41
      NL6448CC33-30                TM032PYHV1                 TM097TDH03
     NL6448CC33-30W                TM032PYHV2                 TM097TDH04
      NL6448CC33-55               TM033XDHG01                 TM097TDH05
      NL8048AC19-13                TM034JHH01                TM097TDHG01
    NL8048AC19-13BD                TM034XFH01                TM097TDHG04
    NL8048AC19-13-ES               TM035HBHT1              TM097TDHG04-02
    NL8048AC19-13KD              TM035HBHT1-00               TM097TDHG06
   NL8048AC19-13KD-C1          TM035HBHT1-V1.2                TM097TFH01
   NL8048AC19-13ND-C1          TM035HBHT1-V2.0                TM097TFH02
     NL8048AC19-14F                TM035HBHT4                 TM097TFH03
    NL8048AC19-14KH                TM035HBHT6                 TM097TGH01
      NL8048AC19-21              TM035HBHT6-V2                TM097TYH01
     NL8048AC21-01F               TM035HBZT00                TM101DDHG01
      NL8048BC19-02                TM035HDHT1              TM101DDHG01-00
    NL8048BC19-02BD            TM035HDHT1-V1.1               TM101DDHG03
     NL8048BC19-02C                TM035HYHT1                TM101DDHG04
    NL8048BC19-02KD                TM035KBH02                TM101DDHG05
      NL8048BC19-03           TM035KBH02-00-V1.3             TM101DDHG06
      NL8048BC19-08              TM035KBH02-09               TM101DVHG01
     NL8048BC19-08D             TM035KBH02-V1.3            TM101DVHG01-01
    NL8048BC19-13KD             TM035KBH02-V1.4               TM101XDH01
      NL8048BC24-01                TM035KBH03                 TM104QCS11
      NL8048BC24-06                TM035KBH04                TM104QDSG09
      NL8048BC24-12                TM035KBH05                 TM104SBH01
    NL8048BC24-12BD                TM035KBH07               TM104SBH01-00
     NL8048BC24-12D                TM035KBH11              TM104SBH01-V2.1
    NL8048BC24-12KD              TM035KBH11-09                TM104SBH02
     NL8060AC21-21D             TM035KBH11-V1.0               TM104SBH03


                                       5-9
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 29 of 35 PageID #: 1342

                                                          Infringement Contentions


     NL8060AC21-21KD               TM035KBH12              TM104SBH03-V1.0
       NL8060AC24-01               TM035KBH13                 TM104SBH04
       NL8060AC26-02               TM035KBH14               TM104SBH04-V1
       NL8060AC26-05               TM035KBH15              TM104SBH04-V1.0
       NL8060AC26-17               TM035KBZ04                TM104SBHG03
      NL8060AC26-52D               TM035KBZ12                 TM104SCH01
      NL8060AC26-54D               TM035KBZ17              TM104SCH01-V2.2
       NL8060AC31-12               TM035KDH01              TM104SCH01-V2.3
      NL8060AC31-12G               TM035KDH02                 TM104SCH02
       NL8060BC16-01               TM035KDH03              TM104SCH02-V2.2
       NL8060BC21-02             TM035KDH03-36             TM104SCH02-V2.3
      NL8060BC21-02N             TM035KDH03-39                TM104SCH03
       NL8060BC21-03             TM035KDH03-49                TM104SDH01
       NL8060BC21-04             TM035KDH03-79              TM104SDH01-00
       NL8060BC21-06             TM035KD-H03-79            TM104SDH01-V2.1
       NL8060BC21-09             TM035KDH03-V1                TM104SDH02
       NL8060BC21-10            TM035KDH03-V1.0             TM104SDH02-00
       NL8060BC21-11            TM035KDH03-V1.3            TM104SDH02-V1.1
      NL8060BC21-11C            TM035KDH03-V13                TM104SDH03
      NL8060BC21-11D               TM035KDH04              TM104SDH03-V1.2
      NL8060BC21-11F             TM035KDH04-07                TM104SDH04
     NL8060BC21-11KG             TM035KDH04-09              TM104SDH04-V1
       NL8060BC26-02             TM035KDH04-97             TM104SDH04-V1.0
       NL8060BC26-04               TM035KDH05                TM104SDHG04
       NL8060BC26-05               TM035KDH08                TM104SDHG30
       NL8060BC26-08               TM035KDH09              TM104SDHG30-00
       NL8060BC26-12               TM035KDH10              TM104SDHG30-01
       NL8060BC26-18             TM035KDH16-06               TM104SDHG40
      NL8060BC26-19Y             TM035KDH16-09                TM104TFH01
       NL8060BC26-20              TM035KDHG04                 TM121SCS01
      NL8060BC26-20Y              TM035KDHG06                 TM121SDS01
       NL8060BC26-21              TM035KDHG10               TM121SDS01-05
       NL8060BC26-23               TM035KDZ11              TM121SDS01-V1.1
      NL8060BC26-23Y               TM035KDZ14                TM121SDSG03
       NL8060BC26-24               TM035KFH01                TM121SDSG05
       NL8060BC2628                TM035KFH03                TM121SDSG07
      NL8060BC26-30C              TM035KVHG01              TM121TDS G02-00
      NL8060BC26-30D            TM035KVHG01-09               TM121TDSG01
      NL8060BC26-30G            TM035KVHG01-40               TM121TDSG02
       NL8060BC26-35              TM035KVHG03              TM121TDSG02-00
     NL8060BC26-35AD               TM035KVZ29                TM121TDSG04


                                      5-10
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 30 of 35 PageID #: 1343

                                                          Infringement Contentions


    NL8060BC26-35BA             TM035KVZ29-V1                TM12232ACC6
   NL8060BC26-35BA-C1             TM035KYH01               TM128128A4KFWG
    NL8060BC26-35BD               TM035KYH02            TM128128A4KFWGWC22
     NL8060BC26-35C               TM035LYH01           TM128128A4KFWGWC36-1
     NL8060BC26-35D               TM035LYH02            TM128128A4KFWGWC63
     NL8060BC26-35E               TM035NDH01           TM128128A4KFWGWC67-1
     NL8060BC26-35F            TM035NDH01-V1.1         TM128128A4KFWGWC69-1
    NL8060BC26-55ND               TM035NDH02             TM128128BBCWVBYA
    NL8060BC26-56KD               TM035NDH04            TM128128F6CCWGWC1
      NL8060BC29-01             TM035NDH04-V2               TM128160CKFWG
      NL8060BC31-05               TM035NDH06            TM128160F4NFWGWC12
      NL8060BC31-09               TM035NYH01             TM128160F4NFWGWC3
     NL8060BC31-11B               TM035PDH03              TM128160LKFWG5-1
      NL8060BC31-12               TM035PDH06              TM12864A5IHSUGNA
     NL8060BC31-13A               TM035PDH14            TM12864G3CCWGWA-1
     NL8060BC31-13B               TM035PDH52            TM12864G3CIWGNA1-1
     NL8060BC31-13S               TM035PDH53                TM12864LCAWG
    NL8060BC31-17-BIS             TM035PDH56                  TM150TCS01
    NL8060BC31-17-CIS            TM035PDHG03                  TM150TCS02
     NL8060BC31-17D             TM035PDHG03-00              TM150TDHP10-00
     NL8060BC31-17E              TM035PDHV01                  TM150TDS50
     NL8060BC31-18A              TM035PDHV02                 TM150TDSG52
      NL8060BC31-27            TM035PDHV02-V12               TM150TDSG53
     NL8060BC31-27D              TM035PDHV03                 TM150TDSG59
      NL8060BC31-28              TM035PDHV04                 TM150TDSG70
     NL8060BC31-28D              TM035PDHV08                TM150TDSG70-01
     NL8060BC31-28E               TM035PDW01                 TM150TDSG71
      NL8060BC31-32             TM035PDW01-V1               TM150TDSG71-01
      NL8060BC31-36            TM035PDW01-V1.0               TM150TDSG73
      NL8060BC31-40               TM035PDZ00                 TM150TDSG76
      NL8060BC31-41               TM035PDZ15                 TM150TDSG80
     NL8060BC31-41C               TM035PDZ20                 TM150TDSG81
     NL8060BC31-41D               TM035PDZ35                 TM150TDSG84
     NL8060BC31-41E              TM035PDZG82                 TM150TVSG01
      NL8060BC31-42              TM035PDZV36                 TM150XDHG01
     NL8060BC31-42D              TM035PDZV51               TM161ABCWVBYA
     NL8060BC31-42E              TM035PHHV01            TM161ABCWVBYA-V1.0
     NL8060BC31-42G              TM035PHHV02               TM161FBCWVBYA
      NL8060BC31-46              TM035PVHM01            TM161FBCWVBYA-V1.0
      NL8060BC31-47             TM035PVZN01-10             TM162ABCWVBYA
     NL8060BC31-47C              TM035PYHV04            TM162ABCWVBYA-V1.0


                                      5-11
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 31 of 35 PageID #: 1344

                                                          Infringement Contentions


     NL8060BC31-47D                TM035PYHV1              TM162C7BCWGYA
     NL8060BC31-50F                TM035PYS01            TM162C7BCWGYA-V1
     NL8060BC31-51C                TM035PYW01           TM162C7BCWGYA-V1.0
      NL8060BH18-01                TM035PYW02              TM162GBCWVBYA
      NL8060BH18-02                TM035PYW04           TM162GBCWVBYA-V1.0
     NLB070WV01C-01               TM035WBHG01              TM162IBCWVBYA
     NLB070WV01L-01               TM035WBHG02            TM162IBCWVBYA-1.0
   NLB070WV01L-01AA               TM035WBHG05            TM162IBCWVBYA-V1
   NLB070WV01L-01BD                TM035WDH01           TM176220B5NFWGWC1
  NLB070WV01L-01BD-C1            TM035WDH01-00                TM190MCS01
  NLB070WV01L-01KC-C1           TM035WDH01-V1                 TM190MCS02
     NLB084SV01L-01              TM035WDHG03                TM190MCS02-V1
     NLB104SV01L-01             TM035WDHG03-00             TM190MCS02-V1.2
     NLB121SV01L-01              TM035WVHG01                  TM190MDS01
     NLB121XG01L-01              TM035WVHG02                TM190MDS01-00
     NLB150XG01L-01                TM035WYH01              TM190MDS01-V1.2
    NLB150XG01L-01BD               TM035XYH02                 TM190MDS02
     NLB150XG02L-01                TM036LYH01                 TM190MFS01
    NLB150XG02L-01BA               TM037PDH01                 TM190MFS02
    NLB150XG02L-01BD               TM037PDH02              TM202JBCWVBYA
     NLB150XG02L-02                TM037PYH01            TM202JBCWVBYA-V1
     TC050JDHN08-01                TM037PYH02           TM202JBCWVBYA-V1.0
      TL049JDXP05-01               TM037PYH21              TM204ABCWVBYA
     TL050VDMP01-00                TM037PYH22           TM204ABCWVBYA-V1.0
     TL050VVXP07-00                TM037PYH23                 TM236VCS01
     TL050VVXP14-00                TM037PYH24                TM236VFS01-00
     TL052BVXB13-00               TM037WBHT01            TM240128ABCWVBYD
 TL052BVXB13-0045MA5697           TM037WDHT01            TM240128AGFWVBYD
     TL052VDMP01-00             TM037WDHT01-00           TM240160B1CFWGWA
     TL055VDMP07-00                TM038PHP01             TM240160XCFWGRA
       TL055VDMP09                 TM039PDH11            TM240320B8NFWGWC
       TL055VDMP14                 TM039PYH01           TM240320B9NFWGWC13
     TL055VDMP14-00                TM040KFH01           TM240320B9NFWUGWC
     TL055VDXP41-01               TM040WDHT1             TM240320C1NFWGWC
     TL055VDXP55-01                TM040XYS01               TM240320FNFWG
     TL055VDXP61-00                TM040XYS02              TM240320INFWG1
     TL055VVMS09-00                TM040XYS31             TM240320KNFWUG1
      TL055VVX67-00                TM040XYS32              TM240320LNFWUG
     TL055VVXP31-00                TM040YDH01            TM240320QNFWUG8-3
     TL055VVXP40-40                TM040YDH02             TM240400ENFWGWA
     TL055VVXP46-00              TM040YDH02-01           TM24064BBCWVBYD


                                      5-12
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 32 of 35 PageID #: 1345

                                                          Infringement Contentions


      TL055VVXS06-00               TM040YDH05             TM320160CCCWGWC
      TL055VVXS13-00               TM040YDH10            TM320240BCCWVSWA
      TL055VVXS27-00               TM040YDH11            TM320240ECCWVSWD
        TL055VVXS42                TM040YDH13            TM320240EGFWVSWD
      TL055VVXS49-00               TM040YDH14               TM320240JKFWT
      TL059FDMP01-00               TM040YDH16              TM320240ONFWG
      TL059FDMP01-01               TM040YDH51            TM320240ONFWGWC3
      TL060FVMS14-00               TM040YDH53          TM320240UFFWVGWD-V0
      TL060FVMS47-00              TM040YDHP42              TM402CBCWVBYA
  TL060FVMS47-00__TDDI           TM040YDHPO5             TM402CBCWVBYA-V1
      TL060FVXS15-00              TM040YDSP51           TM402CBCWVBYA-V1.0
      TL060FVXS18-00               TM040YDZ01                 TM48064BDA
      TL062FVMC18-00            TM040YDZA40-00             TM5059CA024C-01
       TL062FVMF014                TM040YSP02              TM6003CA195C-01
       TL062FVMH02                 TM040YVH01              TM8029CA195C-01
     TL062FVMH02-00C               TM040YYH01              TM81ABCWVBYA
      TL063FVMC05-00              TM040YYSA02              TM9616AGHWGNA
  TL063FVMC05-00_TDDI             TM040YYSA21            TM9867DKFWUGWC9
      TL063FVMC43-02              TM040YYSA22                TMK418X2V0.1
      TL063FVXK03-00               TM043NBH01               TMS150XG1-10TB
  TL063FVXK03-00_TDDI           TM043NBH01-V1.4         TMS150XG1-10TB Rev.E
      TL064FVMH10-00               TM043NBH02              TMS150XG1-10TB?
      TL064FVMH15-00             TM043NBH02-40          TMS150XG1-10TB-Rev.E
     TL064FVMM01-00             TM043NBH02-V1.0             TMS150XG1-11TB
      TL064FVXK01-00            TM043NBH02-V1.2             TMS150XG1-12TB
      TL064JVXM01-00               TM043NBH03               TMS150XG1-14TB
      TL064VVXP02-00               TM043NBH06               TMS150XG1-15TC
      TL065BVXP01-00               TM043NBH07               TMS150XG1-16TC
       TL065FDMC01                TM043NBHG04               TMS150XG1-23TB
     TL065FVMM01-00             TM043NBHG04-00             TMS150XG1-23TD
        TL065FVXF02                TM043NDH01              TMS156WX1-01TB
      TL065FVXF21-00               TM043NDH02              TMS156WX1-02TC
   TL065FVXF21-00_TDDI           TM043NDH02-40             TMS156WX1-03TA
      TL065FVXS50-00             TM043NDH02-41             TMS156WX1-04TB
   TL065FVXS50-00_TDDI          TM043NDH02-V2.0            TMS156WX1-07TB
      TL066FVMH02-00            TM043NDH02-V2.1            TMS156WX1-08TA
      TL066FVXF02-00               TM043NDH03              TMS156WX1-08TB
       TM0101JDHG01                TM043NDH05              TMS156WX1-12TB
       TM013XDHT01                 TM043NDH06               TMS170SX1-05TB
        TM014EDH01                 TM043NDH08              TMS185WX1-01TB
        TM014EDH05                 TM043NDH09              TMS185WX1-02TB


                                      5-13
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 33 of 35 PageID #: 1346

                                                          Infringement Contentions


       TM014EDH05-V2             TM043NDHG02               TMS185WX1-03TB
         TM014EDH12             TM043NDHG02-40             TMS185WX1-04TC
         TM014EDH21              TM043NDHG03              TMS185WX1-06TA
       TM014EDH21-V2             TM043NDHG08              TMS185WX1-07TA
         TM014EDH22              TM043NDHG11               TMS190WX1-04TP
         TM014EDH23             TM043NDHG11-00             TMS190WX1-05TB
         TM014EDH24              TM043NDHG12               TMS190WX1-08TC
        TM014EDHG10             TM043NDHG12-00            TMS190WX1-17TA
         TM014EDZ03               TM043NFH01              TMS190WX1-18TA
         TM014EDZ08               TM043NFH02               TMS190WX1-19TB
         TM014EDZ35              TM043NVHG01               TMS190WX1-20TB
         TM014EDZ38             TM043NVHG01-00             TMS190WX1-22TC
         TM014EYH01              TM043NVHG08               TMS190WX1-50TB
         TM014EYH02             TM043NVHG08-00             TMS236FH1-01TB
         TM014EYH21              TM043NVZG08               TMS236FH1-02TB
         TM014EYH22               TM043NYH01               TMT024DNAFDU
         TM014EYH23              TM043NYSG25               TMT024DNAFDU3
         TM014EYH24              TM043NYSG26               TMT025DNAFDU
         TM014FDH01               TM043XYS01              TMT032DNAFWR1
         TM015EYH01               TM043XYS21               TMT035AMAGDD
         TM016FFH02               TM043YDH02                 TMT035CF01
         TM016FYH02              TM043YDHA01               TMT035DMAFWD
        TM016XDHP01              TM043YDZA02               TMT035DNAFWU
         TM016XDZ00              TM043YYSA01              TMT035DNAFWU1
        TM017FBH01.0             TM043YYSA02              TMT035DNAFWU-1
         TM017FDH01               TM045XDH01             TMT035DNAFWU18-1
         TM017FDH02             TM045XDZP02-00           TMT035DNAFWU18-3
       TM017FDH02-20             TM045XYSA02              TMT035DNAFWU19
         TM017FDH03              TM045XYSA03             TMT035DNAFWU21-2
      TM017FDH03-V2.2             TM045YDH01             TMT035DNAFWU24-2
         TM017FDH04               TM045YDH02              TMT035DNAFWU33
         TM017FDH06               TM045YDH05             TMT035DNAFWU36-2
         TM017FDH07               TM045YDH06             TMT035DNAFWU39-2
         TM017FDH09               TM045YDH27             TMT035DNAFWU-V2.2
         TM017FDH11               TM045YDH55                TMT040DNAFSD
         TM017FDH12              TM045YDHP02               TMT040DNAFWU
         TM017FDH13              TM045YDHP56               TMT043DNAFWU
         TM017FDH16              TM045YDSP60              TMT043DNAFWU1
         TM017FDH17              TM045YDW76               TMT043DNAFWU3
         TM017FDH18              TM045YDZA19              TMT043DNAFWU5
         TM017FDH19              TM045YDZA24               TMT050ANAGWU


                                      5-14
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 34 of 35 PageID #: 1347

                                                          Infringement Contentions


         TM017FDH20              TM045YDZA26               TMT053AMAGDD
         TM017FDH21              TM045YDZP00                TMT056ANAGDU
         TM017FDH22            TM045YDZP00-00               TMT057DNAFWU
         TM017FDH23             TM045YYH01-00              TMT057DNAFWU2
         TM017FDH24              TM045YYH03                TMT062AMAGDD
         TM017FDH25              TM045YYSA02                TMT070ANAGDU
         TM017FDH27              TM045YYSA03               TMT070ANAGDU1
         TM017FDH41              TM046JYHP01               TMT070ANAGDU3
         TM017FDH43              TM046JYHP02               TMT070ANAGDU4
         TM017FDH45           TM046XDHP04-00A07            TMT070ANAGDW
         TM017FDH46               TM046XYS02               TMT070DABFSU2
         TM017FDH48               TM046XYS21                TMT102DMAGSD
       TM017FDH48-00           TM046XYSP02-00              TS020GAACD01-00
         TM017FDH50            TM047JDHN01-00              TS022GAACB06-00
        TM017FDHT01               TM047NBH01               TS022GAACD01-00
         TM017FGH01               TM047NBH02               TS022GAACD05-00
         TM017FYH01               TM047NBH03                 TS022GAADY01
         TM017FYH02            TM047NBH03-V2.1               TS022GAADY02
         TM017FYH03               TM047NBH04               TS022HAACB01-00
         TM017FYH04               TM047NBH06               TS022HAACD01-00
         TM017FYH31              TM047NDH01                TS022HAACD14-00
         TM017FYH32              TM047NDH02                TS022HAACD17-00
         TM017FYH33              TM047NDH03                TS022HAADY11-00
         TM017FYH34            TM047NDH03-V2.2               TS024HAACB01
         TM017FYH41              TM047NDH04                TS024HAACB07-00
         TM017FYH42               TM047NDZ01               TS024HAADB01-01
         TM017FYH43              TM047NYH01                TS024HAADB02-00
         TM017FYH44              TM047YDH01                  TS024HAADD02
         TM017FYS21              TM047YDH02                TS024HAADD04-01
         TM018FBZ01              TM047YYH01                  TS024HLDRD01
         TM018FBZ26              TM047YYH02                TS028HAACB02-00
       TM018FDH02-00             TM047YYH03                TS028HAACB02-01
         TM018FDH03              TM047YYH04                TS028HAACB03-00
         TM018FDZ02              TM049JDSP03               TS028HAACB04-00
         TM018FDZ04              TM04SDHG01                TS028HAACB05-00
         TM018FDZ08              TM050JDHP31               TS028HAACB05-01
         TM018FDZ12              TM050JDHP44               TS028HAACB06-00
         TM018FDZ16              TM050JDSP09               TS028HAACB07-00
         TM018FDZ25            TM050JYHN11-00              TS028HAACD01-00
         TM018FDZ51               TM050LDZ00               TS028HAARB05-00
         TM018FDZ52               TM050NBH01               TS028HAARD02-00


                                      5-15
  US 7632152
Case 2:20-cv-00283-JRG Document 42-29 Filed 02/23/21 Page 35 of 35 PageID #: 1348

                                                                            Infringement Contentions


       TM018FDZ83                          TM050NDH01                        TS028HAAVY02
       TM018FYH01                          TM050NYS20                       TS032LAARD01-00
       TM018FYH02                          TM050NYS21                       TS035KAAVB01-00
       TM018GYH03                          TM050QDH01                       TS035KAAVB02-00
       TM020GBH01                        TM050QDH01-V2.1                    TS035KAAVB03-00
       TM020GDH01                          TM050QDH02                       TS035KAAVB04-00
       TM020GDH02                          TM050QDH03                        TS035KAAVD01
       TM020GDH03                          TM050QDH04                       TS035KAAVD02-00
      TM020GDH03-V2                        TM050QDH05                       TS035KAAVD03-00
       TM020GDH22                          TM050QDH06                       TS035KAAVD05-00
       TM020GDH41                          TM050QDH07                       TS047NAARB01-00
       TM020GDH42                          TM050QDH11                       TS047NAARB02-00
       TM020GDH43                          TM050QDH15                       TS056KAAAD01-00
      TM020GDH43-00                        TM050QDH16                       TS056KAAAD02-00
       TM020GDH44                          TM050RBH01                     TS056KAAAD02-00-V1.1
       TM020GDHL2                         TM050RBH01-41                      TS070OAAAD01
       TM020GDHL3                          TM050RBH02                       TS070OAAAD01-00
       TM020GDZ06                          TM050RBH03                        TS070OAAAD02
       TM020GDZ16                         TM050RBH03-41                     TS070OAAAD02-00
       TM020GDZ25                          TM050RDH01                       TS070OAAAD02-01
       TM020GDZ26                          TM050RDH03                       TS070OAAAD03-00
       TM020GYH01                         TM050RDH03-00                     TS070OAAAD04-00
       TM020GYH03                         TM050RDH03-40                     TS070RAATB01-00
       TM020GYH31                         TM050RDH03-41                     TS070RAATD01-00
       TM020GYH32                        TM050RDH03-V1.0                    TS070SAATD01-00
       TM020GYH33                          TM050RDH05                       TS104SAALC01-00
       TM020GYH34                         TM050RDH05-00                     TS104SAATC01-00
       TM020GYHL2                          TM050RDH08                         TS35KAAVB03
       TM020GYS21                          TM050RDH10


         In addition to the above-identified models, Plaintiffs identify all other substantially similar

  models of a-Si non-IPS Products that are made, used, sold, offered for sale, and/or imported into

  the United States by Defendant or Defendant’s subsidiaries, affiliates, or down-stream

  customers/distributors since August 31, 2014, as explained in Plaintiffs’ Detailed Technical

  Description of Representative Categories. See Appendix 7 (’299 & ’665 patents).




                                                  5-16
  US 7632152
